Black, J.
The appellant sued to recover of the appellee George E. McKean contribution because of the payment by the appellant of certain alleged debts of these parties, and to set aside a conveyance of real estate made by said McKean to defraud his creditors. Upon the trial of issues *696formed there was a general finding “for the defendants.” The only judgment shown by the record was entered as follows: “It is therefore considered and adjudged by the court that the plaintiff pay the costs herein paid, laid out, and expended.” This is not a final judgment from which an- appeal will lie.
Appeal dismissed.